      Case 2:20-cv-00143-TLN-DB Document 11 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WELLS FARGO EQUIPMENT                            No. 2:20-cv-0143 TLN DB
      FINANCE, INC., a Minnesota corporation,
12

13                       Plaintiff,                    ORDER
14           v.
15    VIRK SYSTEMS, INC. a California
      corporation; LAKHWIMDER
16    SINGHVIRK, an individual,
17                       Defendants.
18

19          On April 17, 2020, plaintiff filed a motion for default judgment. (ECF No. 9.) Plaintiff’s

20   motion is noticed for hearing before the undersigned on June 21, 2020, pursuant to Local Rule

21   302(c)(19). (ECF No. 10.) Plaintiff’s motion, however, is only accompanied by a declaration in

22   support executed by plaintiff’s Vice President, (ECF No. 9-1), and a brief declaration from

23   plaintiff’s counsel offered in support of a request for attorney’s fees. (ECF No. 9-2.) There is no

24   memorandum in support discussing Rule 55 of the Federal Rules of Civil Procedure or the

25   relevant factors that must be considered upon motion for default judgment identified in Eitel v.

26   McCool, 782 F.2d 1470, 1471-72 (9th Cir. 1986).

27   ////

28   ////
                                                       1
      Case 2:20-cv-00143-TLN-DB Document 11 Filed 06/16/20 Page 2 of 2

 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The June 19, 2020 hearing of plaintiff’s motion for default judgment (ECF No. 9) is

 3   continued to August 7, 2020;

 4           2. On or before July 10, 2020, plaintiff shall file a memorandum in support of the motion

 5   for default judgment that addresses all argument and authority relevant to plaintiff’s motion for

 6   default judgement; and

 7           3. On or before July 10, 2020, plaintiff shall file proof of service of the memorandum and

 8   a copy of this order on the defendants.

 9
     Dated: June 15, 2020
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26   DLB:6
     DB\orders\orders.civil\wellsfargo0143.mdj.cont.ord
27

28
                                                          2
